DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 8/5/2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because no copies of the cited foreign references have been submitted.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim limitation “XXX” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “XXX” coupled with functional language “XXX” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) XXX has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “Turning next to the illustrative embodiment of FIG. 5, a continuous vacuum fractionation system 100 in accordance with the present invention further comprises a vacuum assembly 500. As may be seen from FIG. 5, a vacuum assembly 500 includes at least one vacuum pump 520 which is disposed in communication with at least a first continuous fractionation unit 300 and a second continuous 
Accordingly, the claimed “vacuum assembly” has been interpreted as a vacuum pump, as well as equivalents thereof.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 1: The term “close-coupled” in lines 7-8 of claim 1 is a relative term which renders the claim indefinite. It is unclear what structural features and/or relationships must be present for two elements to be considered “close-coupled” as opposed to merely coupled. The term “close-coupled” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the scope of the claimed “first closed-coupled overhead condenser” is indefinite.
Furthermore, there is nothing in claim 1 which specifies to what element the “first closed-coupled overhead condenser” is actually coupled. Presumably, Applicant intendeds to capture that the “first closed-coupled overhead condenser” is coupled to “the first modular fractionation column”.

Applicant should amend claim 1 to clarify the scope of the “first close-coupled overhead condenser” as appropriate. Examiner suggests that Applicant amend lines 7-8 of claim 1 to recite --a first overhead condenser-- in place of “a first closed-coupled overhead condenser”. In order to maintain proper antecedent basis throughout the claims, Applicant should also amend any and all further recitations of “first close-coupled overhead condenser” as appropriate.
With regard to claim 1: The term “oversized” in line 9 claim 1 is a relative term which renders the claim indefinite. The term “oversized” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the scope of the claimed “oversized impingement plate” is indefinite.
Applicant should amend claim 1 to clarify the scope of the “oversized impingement plate” as appropriate. Examiner suggests deleting the term “oversized”, i.e. such that the claims recite merely an --impingement plate--.
Claim 1 recites “said first close-coupled overhead condenser comprising at least one oversized impingement plate disposed in an at least partially overlying relation to a first condenser inlet from said at least one first modular fractionation stage to minimize non-vapor components from entering and contacting a first condenser therein,” in lines 9-12 (emphasis added). With regard to the phrase “a first condenser therein”, 1) it is unclear if the phrase “a first condenser” is meant to refer to the “first close-coupled overhead condenser” or to a different condenser; and 2) it is unclear to what element “therein” is referring to, i.e. it is unclear in what element said “first condenser” is disposed “therein”.
	Based on Examiner’s understanding of Applicant’s invention and on Applicant’s disclosure as a whole, it seems that Applicant’s intention is for the phrase “a first condenser therein” to refer to “said first close-coupled overhead condenser”. Therefore, for the purposes of Examination, claim 1 has been interpreted reciting --said first close-coupled overhead condenser-- in place of “a first condenser therein” in line 12.

Claim 1 recites the limitation "said first continuous modular fractionation column" in line 16.  There is insufficient antecedent basis for this limitation in the claim.
At the point of line 16, claim 1 has recited “a first continuous fractionation unit” and “a first modular fractionation column”. However, prior to line 16, claim 1 does not recite any instance of --a first continuous modular fractionation column--.
With regard to claim 1: The term “close-coupled” in lines 21-22 of claim 1 is a relative term which renders the claim indefinite. It is unclear what structural features and/or relationships must be present for two elements to be considered “close-coupled” as opposed to merely coupled. The term “close-coupled” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the scope of the claimed “second closed-coupled overhead condenser” is indefinite.
Furthermore, there is nothing in claim 1 which specifies to what element the “second closed-coupled overhead condenser” is actually coupled. Presumably, Applicant intendeds to capture that the “second closed-coupled overhead condenser” is coupled to “the second modular fractionation column”.
For the purposes of examination, the “second closed-coupled overhead condenser” has been interpreted broadly.
Applicant should amend claim 1 to clarify the scope of the “second close-coupled overhead condenser” as appropriate. Examiner suggests that Applicant amend lines 21-22 of claim 1 to recite --a second overhead condenser-- in place of “a second closed-coupled overhead condenser”. In order to maintain proper antecedent basis throughout the claims, Applicant should also amend any and all further recitations of “second close-coupled overhead condenser” as appropriate.
With regard to claim 1: The term “oversized” in line 23 claim 1 is a relative term which renders the claim indefinite. The term “oversized” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably 
Applicant should amend claim 1 to clarify the scope of the “oversized impingement plate” as appropriate. Examiner suggests deleting the term “oversized”, i.e. such that the claims recite merely an --impingement plate--.
Claim 1 recites “said second close-coupled overhead condenser comprising at least one oversized impingement plate disposed in an at least partially overlying relation to a second condenser inlet from said at least one second modular fractionation stage to minimize non-vapor components from entering and contacting a second condenser therein,” in lines 23-26 (emphasis added). With regard to the phrase “a second condenser therein”, 1) it is unclear if the phrase “a second condenser” is meant to refer to the “second close-coupled overhead condenser” or to a different condenser; and 2) it is unclear to what element “therein” is referring to, i.e. it is unclear in what element said “second condenser” is disposed “therein”.
	Based on Examiner’s understanding of Applicant’s invention and on Applicant’s disclosure as a whole, it seems that Applicant’s intention is for the phrase “a second condenser therein” to refer to “said second close-coupled overhead condenser”. Therefore, for the purposes of Examination, claim 1 has been interpreted reciting --said second close-coupled overhead condenser-- in place of “a second condenser therein” in line 26.
	Applicant should amend claim 1 to clarify the scope of the phrase “a second condenser therein” as appropriate.
Claim 1 recites the limitation "said overhead vacuum assembly" in line 35.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-20 are indefinite due to their dependency on indefinite claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 10-13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2013/0240346), hereafter referred to as Zhang.
With regard to claim 1: Zhang teaches a continuous vacuum fractionation system for separation thermosensitve natural substances (abstract, Figure 4, paragraphs [0001], [0002], and [0026]), the system comprising:
	A first continuous fractionation unit comprising a first fractionation column (rectification tower) A2 having a first reboiler 5, a first close-coupled overhead condenser 4, and at least one first fractionation stage (Figure 4, paragraphs [0010], [0025], and [0026]).
	Said first close-coupled overhead condenser 4 comprising at least one oversized impingement plate 12 disposed in an at least partially overlying relation to a first condenser inlet from said at least one first modular fractionation stage to minimize non-vapor components from entering the first close-coupled overhead condenser 4 (Figure 4, paragraphs [0010], [0012], [0013], [0025], and [0026]). Note: Although it is not explicitly taught, it is understood that the impingement plate 12 will minimize non-vapor components, e.g. entrained liquid droplets, entering the first close-coupled overhead condenser 4 via the 
	A first feed inlet 1 for supplying a feed stream comprising an amount of raw material delivered to said at least one first fractionation stage of the first continuous fractionation column A2 (Figure 4, paragraphs [0010], [0018], [0025], and [0026]).	Said first fractionation column dimensioned and configured to separate the first feed stream into at least a first overhead fraction and a first bottoms fraction (Figure 4, paragraphs [0010], [0018], [0019], [0025], and [0026]).
A second continuous fractionation unit comprising a second fractionation column BT2 disposed in fluid communication with at least said first continuous modular fractionation unit (Figure 4, paragraphs [0007], [0010], [0025], and [0026]).
Said second modular fractionation column BT2 having a second re-boiler, a second close-coupled overhead condenser, and at least one second fractionation stage (Figure 4, paragraphs [0007], [0010], [0025], and [0026]).
Said second close-coupled overhead condenser comprising at least one oversized impingement plate disposed in an at least partially overlying relation to a second condenser inlet from said at least one second fractionation stage to minimize non-vapor components from entering and contacting the second close-coupled overhead condenser (Figure 4, paragraphs [0007], [0010], [0012], [0013], [0025], and [0026]). Note: Although it is not explicitly taught, it is understood that the impingement plate will minimize non-vapor components, e.g. entrained liquid droplets, entering the second close-coupled overhead condenser via the second condenser inlet in the same manner in which said baffle plate prevents liquid from exiting the condenser via the second condenser inlet (paragraphs [0012], [0013, [0019]).
A second feed stream delivered to said at least one second modular fractionation stage of said second continuous fractionation column via line 13 and valve 9, wherein said second feed stream comprises the first bottoms fraction (Figure 4, paragraphs [0007], [0010], [0020], [0025], and [0026]).
Said second continuous modular fractionation column BT2 configured to separate the second feed stream into at least a second overhead fraction and a second bottoms fraction (Figure 4, paragraphs [0004], [0007], [0010], [0018], [0025], and [0026]).

Note: The vacuum assembly of Zhang is an equivalent of the structure required by the interpretation of the claimed “vacuum assembly” under 112(f). Therefore, the vacuum assembly of Zhang satisfies the claim requirement for a “vacuum assembly” as interpreted under 112(f). 
Zhang does not explicitly teach that the system is “for separation of one or more of a plurality of components present in a raw cannabis extract, wherein the raw cannabis extract is prepared by any of a variety of extraction techniques,” as recited in the preamble of claim 1. However, claim language pertaining merely to matters of intended use, manner of operating, and/or material worked upon, such as the aforementioned language of claim 1, does not limit system claims (see MPEP 2114 and 2115). The system of Zhang is necessarily capable of separating any number of solutions, including, but not limited to, solutions comprised of “one or more of a plurality of components present in a raw cannabis extract, wherein the raw cannabis extract is prepared by any of a variety of extraction techniques”. Therefore, Zhang satisfies the language of claim 1 regarding the system being “for separation of one or more of a plurality of components present in a raw cannabis extract, wherein the raw cannabis extract is prepared by any of a variety of extraction techniques”. See MPEP 2114 and 2115 for guidance.
Zhang does not explicitly teach that the first feed stream comprises an amount of raw cannabis extract. However, system claims are not limited by recitation of material worked upon (MPEP 2115), nor or system claims limited by recitations of intended use or manner of operating (MPEP 2114). The system of Zhang is necessarily capable of accepting and working upon, i.e. separating, any number of feed streams, including, but not limited to, feed streams comprising an amount of raw cannabis. Therefore, Zhang satisfies the language of claim 1 regarding the first feed stream comprising an amount of raw cannabis extract. See MPEP 2114 and 2115 for guidance.
Zhang does not explicitly teach that the first and second fractionation columns are modular. However, said first and second fractionation columns A2 and BT2 are separate and distinct from one 
In the alternative, it is well understood by those of ordinary skill in the art that devices which are modular in nature possess particular advantages. In particular, a person having ordinary skill in the art would recognize that modular systems, by virtue of their modular construction, can be quickly and easily assembled, disassembled, transported, etc.
In the event that the first and second fractionation columns of Zhang could not be considered modular, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Zhang by configuring the first and second fractionation columns to be modular, in order to obtain a system which can, by virtue of its modular construction, be quickly and easily assembled, disassembled, transported, etc.
Zhang does not explicitly teach that the at least one first fractionation stage and the at least one second fractionation stage are modular. However, said at least one first fractionation stage, i.e. the at least one fractionation stage inside the first fractionation column A2, and said at least one second fractionation stage, i.e. the at least one fractionation stage inside the second fractionation column BT2, are separate and distinct from one another (Figure 4, paragraphs [0007], [0010], [0025], and [0026]). Therefore, said at least one first fractionation stage and said at least one second fractionation stage can be considered to be separate modules and thus, modular.
In the alternative, it is well understood by those of ordinary skill in the art that devices which are modular in nature possess particular advantages. In particular, a person having ordinary skill in the art would recognize that modular systems, by virtue of their modular construction, can be quickly and easily assembled, disassembled, transported, etc.
In the event that the at least one first fractionation stage and the at least one second fractionation stage of Zhang could not be considered modular, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Zhang by configuring the at least one first fractionation stage and the at least one second fractionation stage to be modular, in order to obtain a system which can, by virtue of its modular construction, be quickly and easily assembled, disassembled, transported, etc.

However, it is well understood by those of ordinary skill in the art that, when carrying out multi-component distillation, i.e. distillation of a feed stream having three or more components, it can be advantageous to draw a side product stream from the distillation column, as withdrawal of such a sidestream can be used as a means of obtaining a product stream that is enriched in components different than those in which the top and bottom product streams are enriched.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Zhang by sizing and configuring the first and second fractionation columns to respectively separate the first and second feed streams into first and second side streams, in order to obtain a system which, when carrying out multi-component distillations, is capable of obtaining side streams enriched in different components than those in which the top and bottom product streams are enriched.
With regard to claim 2: In modified Zhang, the first modular fractionation column A2 comprises a plurality of (at least two) first modular fractionation stages, as evidenced by Figure 4 which shows the first modular fractionation column to have two distinct vapor liquid contacting zones,  i.e. one above the feed 1 and below the condenser 4 and one below the feed 1 and above tower bottom 3, each of said plurality of first modular fractionation stages interconnected in a series arrangement between said first re-boiler 5 and said first close-coupled overhead condenser 4 (Figure 4, paragraphs [0007], [0010], [0025], and [0026]).
With regard to claim 3: Modified Zhang does not explicitly teach that a number of said plurality of first modular fractionation stages is selected based in part upon an assay of the raw cannabis extract being processed.
This limitation of claim 3 is arguably a non-limiting statement of intended use/manner of operating. Regardless, it is notoriously well known in the art that the number of distillation stages (theoretical stages/plates) in a distillation column is determinate of the distillation product purity, i.e. a distillation column having more stages will yield higher purity products compared to a column having fewer stages. Furthermore, it is routine practice in the art to design distillation columns based on the 
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Zhang by configuring the first distillation column to have a particular number of first modular fractionation stages, wherein said particular number is based in part upon an assay of the feed stream (e.g. a raw cannabis extract), i.e. determined based in part upon an assay (composition/purity) of the feed stream (e.g. raw cannabis extract), in order to obtain a distillation system which processes a particular feed stream to obtain products having a desired purity.
With regard to claim 4: In modified Zhang, said second modular fractionation column BT2 comprises a plurality of (at least two) second modular fractionation stages, as evidenced by Figure 4 which shows the second modular fractionation column to have two distinct vapor liquid contacting zones,  i.e. one above the feed and below the condenser and one below the feed and above tower bottom, each of said plurality of second modular fractionation stages interconnected in a series arrangement between said second re-boiler and said second close-coupled overhead condenser (Figure 4, paragraphs [0007], [0010], [0025], and [0026]).
With regard to claim 5: Modified Zhang does not explicitly teach that a number of said plurality of second modular fractionation stages is selected based in part upon an assay of the raw cannabis extract being processed.
This limitation of claim 3 is arguably a non-limiting statement of intended use/manner of operating. Regardless, it is notoriously well known in the art that the number of distillation stages (theoretical stages/plates) in a distillation column is determinate of the distillation product purity, i.e. a distillation column having more stages will yield higher purity products compared to a column having fewer stages. Furthermore, it is routine practice in the art to design distillation columns based on the composition of the feed to be processed, e.g. by determining the number of distillation stages on the basis of feed composition and intended product purity. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Zhang by configuring the second distillation column to have a particular number of second modular fractionation stages, wherein said particular number is based in part upon an assay of the feed 
With regard to claim 10: In Modified Zhang, said vacuum assembly comprises two vacuum sources (i.e. a first vacuum source 22 and a second vacuum source [no associated reference numeral], disposed in communication with said first continuous fractionation unit and said second continuous fractionation unit via a pair of vacuum lines (i.e. the line featuring valve 21 and the corresponding line of the second fractionation unit), and said vacuum sources are dimensioned and configured to maintain at least said first modular fractionation column A2 and said second modular fractionation column B2 under a predetermined vacuum during operation (Figure 4, paragraphs [0004], [0007], [0010], [0018], [0025], and [0026]).
Modified Zhang is silent to the vacuum sources being vacuum pumps.
However, Zhang does not explicitly teach any particular structure associated with said vacuum sources. Thus, a person having ordinary skill in the art seeking to construct a practical (real world) system according to the teachings of Zhang would be motivated to turn to prior art vacuum sources for inspiration. Vacuum pumps are vacuum sources which are notoriously well known in the art.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Zhang by using vacuum pumps as the vacuum sources in order to provide the system of Zhang with practical vacuum sources.	With regard to claim 11: The vacuum sources (pumps) of modified Zhang are clearly capable of maintaining a predetermined vacuum of 40 mmHg within the first and second columns A2 and BT2 as evidenced by Zhang’s example wherein the pressure in said columns is adjusted to 40 mmHg during operation (Figure 4, Paragraph [0026]). Thus, the system of Zhang is capable of maintaining a predetermined vacuum within the claimed range of 0.1-100 mmHg, thereby satisfying the limitations of claim 11. See MPEP 2114 for guidance.
In the unlikely alternative, pressure is notoriously well understood to be a result effective variable in distillation. For example, if the pressure in a distillation column is too high or too low, the vapor-liquid equilibrium state required to carry out distillation will not be achieved. Furthermore, it is understood that 
	It would have been obvious to one of ordinary skill in the art to further modify Zhang by optimizing the vacuum sources (pumps) such that they were capable of maintaining a particular predetermined vacuum pressure within the first and second columns, e.g. a predetermined vacuum pressure in the range of 0.1 to 100 mmHg, in order to obtain a distillation system capable of operating at low temperatures to protect thermosensitive materials, and in order to obtain a distillation system capable of maintaining conditions necessary to allow vapor-liquid equilibrium.
	With regard to claim 12: Modified Zhang is silent to the predetermined vacuum being about 0.7 millimeter of mercury.
However, pressure is notoriously well understood to be a result effective variable in distillation. For example, if the pressure in a distillation column is too high or too low, the vapor-liquid equilibrium state required to carry out distillation will not be achieved. Furthermore, it is understood that high temperature distillations can damage thermosenstive substances, such as those which Zhang seeks to purify (abstract, paragraphs [0001] and [0002]). It is well known that operating distillation columns at vacuum pressures allows for distillation to be carried out at lower temperatures, thus protecting thermosensitve materials from thermal damage (Paragraph [0018]). "[When] the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation," (see MPEP 2144.05 II A).
	It would have been obvious to one of ordinary skill in the art to further modify Zhang by optimizing the vacuum sources (pumps) such that they were capable of maintaining a particular predetermined vacuum pressure within the first and second columns, e.g. a predetermined vacuum pressure of about 0.7 mmHg, in order to obtain a distillation system capable of operating at low temperatures to protect 
	With regard to claim 13: Modified Zhang is silent to the predetermined vacuum being about 50 millimeters of mercury.
However, pressure is notoriously well understood to be a result effective variable in distillation. For example, if the pressure in a distillation column is too high or too low, the vapor-liquid equilibrium state required to carry out distillation will not be achieved. Furthermore, it is understood that high temperature distillations can damage thermosenstive substances, such as those which Zhang seeks to purify (abstract, paragraphs [0001] and [0002]). It is well known that operating distillation columns at vacuum pressures allows for distillation to be carried out at lower temperatures, thus protecting thermosensitve materials from thermal damage (Paragraph [0018]). "[When] the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation," (see MPEP 2144.05 II A).
	It would have been obvious to one of ordinary skill in the art to further modify Zhang by optimizing the vacuum sources (pumps) such that they were capable of maintaining a particular predetermined vacuum pressure within the first and second columns, e.g. a predetermined vacuum pressure of about 50 mmHg, in order to obtain a distillation system capable of operating at low temperatures to protect thermosensitive materials, and in order to obtain a distillation system capable of maintaining conditions necessary to allow vapor-liquid equilibrium.
With regard to claim 20: Modified Zhang is silent to a final product storage assembly including an overhead storage tank, a side stream storage tank, and a bottoms storage tank.
However, a person having ordinary skill in the art would recognize that storage vessels, i.e. storage tanks, for each of the products would be necessary, or at least advantageous, in the system of modified Zhang. In the absence of storage tanks, there would be nothing to contain the products, and thus, said products would spill into the surroundings of the system and be wasted.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Zhang by adding a final product storage assembly including an overhead storage tank, a side stream storage tank, and a bottoms storage tank, in order to provide the system of Zhang with a .

Claims 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang as applied to claim 1 above, and further in view of pumpschool.com (“Understanding Net Positive Suction Head”; https://pumpschool.com/applications/NPSH.pdf).
With regard to claim 6: Modified Zhang is silent to a first re-boiler pump disposed to transfer the first bottoms fraction from said first re-boiler of said first modular fractionation column, nor does modified Zhang explicitly teach a discharging a bottoms fraction directly from the reboiler.
However, partial reboilers, wherein the bottoms fraction is discharged as a liquid directly from the reboiler, are known in the art. Furthermore, such partial reboilers are known to have the advantage of acting as a theoretical stage in distillation.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Zhang by replacing the first reboiler with a partial reboiler, wherein the bottoms fraction is discharged as a liquid directly from the reboiler, in order to obtain a system having a reboiler which advantageously doubles as a theoretical stage.
Modified Zhang remains silent to a first re-boiler pump disposed to transfer the first bottoms fraction from said first re-boiler of said first modular fractionation column.
However, it is well understood that fluids require a pressure gradient to flow, i.e. fluids flow from areas of high pressure to low pressure. Thus, a person having ordinary skill in the art would recognize that Zhang would require a means of inducing a pressure gradient to induce flow of the bottoms stream. Pump are notoriously well known means for inducing pressure gradients and fluid flow.
It would have also been obvious to one of ordinary skill in the art to further modify Zhang by adding a first re-boiler pump disposed to transfer the first bottoms fraction from said first re-boiler of said first modular fractionation column, in order to provide the system of Zhang with a means of inducing the flow of the first bottoms stream out of the system.

However, it is understood that pumps require a minimum net positive suction head to operate without cavitating (see pumpschool.com section titled “net positive suction head”). Because the columns of modified Zhang are operated at vacuum pressure, a person having ordinary skill in the art would recognize that discharging the side stream to the side stream pump at column pressure would likely lead to cavitation, i.e. due to the side stream being discharged at a vacuum pressure lower than the minimum net positive suction head. Thus, a person having ordinary skill in the art would find it desirable to provide some means, e.g. an airlock, for stepping up the pressure of the bottoms stream before supplying it to the reboiler pump, i.e. to ensure that the net positive suction head of the pump is higher than the minimum required to avoid cavitation.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Zhang in view of pumpschool.com by adding a means, e.g. an airlock, for stepping up the pressure of the bottoms stream before supplying it to the reboiler pump, i.e. a first re-boiler airlock disposed between said first re-boiler and said first re-boiler pump configured to maintain sufficient pressure head at a suction side of said first re-boiler pump, in order to ensure that the net positive suction head of the pump is higher than the minimum required to avoid cavitation.
With regard to claim 7: Modified Zhang is silent to a first side stream pump disposed to transfer the first side stream fraction from said at least one first modular fractionation stage of said first modular fractionation column.
However, it is well understood that fluids require a pressure gradient to flow, i.e. fluids flow from areas of high pressure to low pressure. Thus, a person having ordinary skill in the art would recognize that Zhang would require a means of inducing a pressure gradient to induce flow of the side stream. Pump are notoriously well known means for inducing pressure gradients and fluid flow.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Zhang by adding a first side stream pump disposed to transfer the first side stream fraction 
Modified Zhang is silent to a first side stream airlock disposed between said at least one first modular fractionation stage and said first side stream pump configured to maintain sufficient pressure head at a suction side of said first side stream pump.
However, it is understood that pumps require a minimum net positive suction head to operate without cavitating (see pumpschool.com section titled “net positive suction head”). Because the columns of modified Zhang are operated at vacuum pressure, a person having ordinary skill in the art would recognize that discharging the side stream to the side stream pump at column pressure would likely lead to cavitation, i.e. due to the side stream being discharged at a vacuum pressure lower than the minimum net positive suction head. Thus, a person having ordinary skill in the art would find it desirable to provide some means, e.g. an airlock, for stepping up the pressure of the side stream before supplying it to the side stream pump, i.e. to ensure that the net positive suction head of the pump is higher than the minimum required to avoid cavitation.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Zhang in view of pumpschool.com by adding a means, e.g. an airlock, for stepping up the pressure of the side stream before supplying it to the side stream pump, i.e. a first side stream airlock disposed between said at least one first modular fractionation stage and said first side stream pump configured to maintain sufficient pressure head at a suction side of said first side stream pump, in order to ensure that the net positive suction head of the pump is higher than the minimum required to avoid cavitation.
With regard to claim 8: Modified Zhang is silent to a second re-boiler pump disposed to transfer the second bottoms fraction from said second re-boiler of said second modular fractionation column, nor does modified Zhang explicitly teach a discharging a bottoms fraction directly from the reboiler.
However, partial reboilers, wherein the bottoms fraction is discharged as a liquid directly from the reboiler, are known in the art. Furthermore, such partial reboilers are known to have the advantage of acting as a theoretical stage in distillation.

Modified Zhang remains silent to a second re-boiler pump disposed to transfer the second bottoms fraction from said second re-boiler of said second modular fractionation column.
However, it is well understood that fluids require a pressure gradient to flow, i.e. fluids flow from areas of high pressure to low pressure. Thus, a person having ordinary skill in the art would recognize that Zhang would require a means of inducing a pressure gradient to induce flow of the bottoms stream. Pump are notoriously well known means for inducing pressure gradients and fluid flow.
It would have also been obvious to one of ordinary skill in the art to further modify Zhang by adding a second re-boiler pump disposed to transfer the second bottoms fraction from said second re-boiler of said second modular fractionation column, in order to provide the system of Zhang with a means of inducing the flow of the second bottoms stream out of the system.
Modified Zhang is silent to a second re-boiler airlock disposed between said second re-boiler and said second re-boiler pump configured to maintain sufficient pressure head at a suction side of said second re-boiler pump.
However, it is understood that pumps require a minimum net positive suction head to operate without cavitating (see pumpschool.com section titled “net positive suction head”). Because the columns of modified Zhang are operated at vacuum pressure, a person having ordinary skill in the art would recognize that discharging the side stream to the side stream pump at column pressure would likely lead to cavitation, i.e. due to the side stream being discharged at a vacuum pressure lower than the minimum net positive suction head. Thus, a person having ordinary skill in the art would find it desirable to provide some means, e.g. an airlock, for stepping up the pressure of the bottoms stream before supplying it to the reboiler pump, i.e. to ensure that the net positive suction head of the pump is higher than the minimum required to avoid cavitation.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Zhang in view of pumpschool.com by adding a means, e.g. an airlock, for stepping up the 
With regard to claim 9: Modified Zhang is silent to a second side stream pump disposed to transfer the second side stream fraction from said at least one second modular fractionation stage of said second modular fractionation column.
However, it is well understood that fluids require a pressure gradient to flow, i.e. fluids flow from areas of high pressure to low pressure. Thus, a person having ordinary skill in the art would recognize that Zhang would require a means of inducing a pressure gradient to induce flow of the side stream. Pump are notoriously well known means for inducing pressure gradients and fluid flow.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Zhang by adding a second side stream pump disposed to transfer the second side stream fraction from said at least one second modular fractionation stage of said second modular fractionation column, in order provide the system of Zhang with a means of inducing the flow of the second side stream out of the system.
Modified Zhang is silent to a second side stream pump airlock disposed between said at least one second modular fractionation stage and said second side stream pump configured to maintain sufficient pressure head at a suction side of said second side stream pump.
However, it is understood that pumps require a minimum net positive suction head to operate without cavitating (see pumpschool.com section titled “net positive suction head”). Because the columns of modified Zhang are operated at vacuum pressure, a person having ordinary skill in the art would recognize that discharging the side stream to the side stream pump at column pressure would likely lead to cavitation, i.e. due to the side stream being discharged at a vacuum pressure lower than the minimum net positive suction head. Thus, a person having ordinary skill in the art would find it desirable to provide some means, e.g. an airlock, for stepping up the pressure of the side stream before supplying it to the side stream pump, i.e. to ensure that the net positive suction head of the pump is higher than the minimum required to avoid cavitation.
.

Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang as applied to claim 10 above, and further in view of Corradi (US 2019/0062238).
	With regard to claim 14: In modified Zhang, the overhead condenser 4 of the first continuous fractionation unit also serves as a first reflux tank wherein the first overhead fraction is separated into a first overhead liquid reflux (withdrawn via line 23) which is discharged by a first reflux pump 23 and a first overhead vapor which is discharged into the vacuum line (line featuring valve 21) (Figure 4, paragraphs [0004], [0007], [0010], [0016], [0025], and [0026]).
	Modified Zhang is silent to the first reflux tank being separate from condenser, which is implicitly required by the language of claim 14.
However, it is well known in the art to construct vacuum distillation columns having such reflux tanks separate from condensers. For example, Corradi teaches a distillation system (abstract), the system comprising: a distillation column 14, an overhead condenser 24, a reflux tank 22 connected to said overhead condenser 24, wherein said reflux tank 22 separates an overhead fraction from the column into a first overhead liquid reflux discharged from the bottom of the reflux tank (via line 28) and a first overhead vapor discharged into a vacuum line 33 towards vacuum source (compressor) 36 (Figure 1, paragraphs [0017]-[0024]). Note: Although it is not explicitly taught, it is understood that the compressor 36 is a vacuum source, as said compressor will necessarily draw a vacuum on the suction side thereof. It is well established that it would be obvious to one of ordinary skill in the art to substitute one known prior art element for another in order to obtain predictable results (MPEP 2143). 

	With regard to claim 15: In modified Zhang, the overhead condenser of the second continuous fractionation unit also serves as a second reflux tank wherein the second overhead fraction is separated into a second overhead liquid reflux which is discharged by a second reflux pump and a second overhead vapor which is discharged into the vacuum line (Figure 4, paragraphs [0004], [0007], [0010], [0016], [0025], and [0026]).
	Modified Zhang is silent to the second reflux tank being separate from condenser, which is implicitly required by the language of claim 15.
However, it is well known in the art to construct vacuum distillation columns having such reflux tanks separate from condensers. For example, Corradi teaches a distillation system (abstract), the system comprising: a distillation column 14, an overhead condenser 24, a reflux tank 22 connected to said overhead condenser 24, wherein said reflux tank 22 separates an overhead fraction from the column into a first overhead liquid reflux discharged from the bottom of the reflux tank (via line 28) and a first overhead vapor discharged into a vacuum line 33 towards vacuum source (compressor) 36 (Figure 1, paragraphs [0017]-[0024]). Note: Although it is not explicitly taught, it is understood that the compressor 36 is a vacuum source, as said compressor will necessarily draw a vacuum on the suction side thereof. It is well established that it would be obvious to one of ordinary skill in the art to substitute one known prior art element for another in order to obtain predictable results (MPEP 2143). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Zhang in view of Corradi by replacing the integral condenser reflux tank arrangement of Zhang with an arrangement having a reflux tank separate from the condenser, i.e. such that the system of Zhang were to have a second reflux tank, separate from the second overhead condenser, wherein the .

Claims 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang as applied to claim 10 above, and further in view of Goodwin et al. (US 2007/0281052), hereafter referred to as Goodwin.
With regard to claim 16: Zhang is silent to a cold trap disposed in said vacuum line prior to said at least one vacuum pump, said cold trap condenses light extraction contaminants present in a first reflux vapor and a second reflux vapor in said vacuum line to minimize the amount of light extraction contaminants which enter said at least one vacuum pump.
However, it is known to provide cold traps in the vacuum lines of vacuum distillation systems to remove condensable vapors from the vacuum line. For example, Goodwin teaches a vacuum distillation system (abstract), the system comprising: a distillation vessel (evaporation apparatus) 12, which is not particularly limited (Figure 1, Paragraph [0046]), a vacuum pump 24 (Figure 1, Paragraph [0048]), a vacuum line (conduit) 16 connecting the distillation vessel 12 to the vacuum pump 24 (Figure 1, Paragraph [0048]), and a condenser 22 disposed in the vacuum line 16, wherein the condenser 22 may be a cold trap, and wherein said condenser condenses distillate vapors contained in the vacuum line 16 (Figure 1, Paragraph [0050]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Zhang in view of Goodwin et al. by adding one or more cold traps disposed in said vacuum lines prior to said vacuum pumps, wherein said at least one cold trap is configured to condense condensable vapors, e.g. light extraction contaminants, present in a first reflux vapor and a second reflux vapor in said vacuum line, to minimize the amount of condensable vapors, e.g. light extraction contaminants, which enter said at vacuum pumps.
With regard to claim 17: Modified Zhang is silent to a chiller disposed in communication with said cold trap, said chiller configured to maintain said cold trap at a temperature of less than zero degrees Fahrenheit.

Furthermore, it is notoriously well understood that condenser temperature is a result effective variable in condensation processes. If condenser temperature is too high, desired condensation will not be achieved. On the other hand, if condenser temperature is too low, energy will be wasted, and undesirable condensations and/or solidifications may occur. "[When] the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation," (see MPEP 2144.05 II A).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Zhang by adding a chiller disposed in communication with said cold trap, said chiller configured to maintain said cold trap at a temperature of less than zero degrees Fahrenheit, in order to maintain said cold trap at a temperature necessary to carry out a desired condensation.
With regard to claim 18: Modified Zhang is silent to the chiller being configured to maintain said cold trap at a temperature of about minus ten degrees Fahrenheit.
 However, it is notoriously well understood that condenser temperature is a result effective variable in condensation processes. If condenser temperature is too high, desired condensation will not be achieved. On the other hand, if condenser temperature is too low, energy will be wasted, and undesirable condensations and/or solidifications may occur. "[When] the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation," (see MPEP 2144.05 II A).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Zhang by configuring said chiller to maintain said cold trap at a temperature of less than zero degrees Fahrenheit, in order to maintain said cold trap at a temperature necessary to carry out a desired condensation.
With regard to claim 19: In modified Zhang, the vacuum assembly comprises a condensate discharge (exit/pump) 27/28 configured to transfer condensed components, e.g. condensed light extraction contaminates, from the vacuum line prior to said at least one vacuum pump (Goodwin: Figure 1, paragraph [0051]).

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tagamolila et al. (US 6,883,788) teach a distillation column having a condenser similar to those described in Applicant’s claims. 
Goodwin et al. (US 7,780,999) is the granted patent corresponding to the Goodwin PG Pub relied upon in the 103 rejections above.
Tarancon (US 8,075,742) teach a system similar to that of Zhang and to that described in Applicant’s claims. 
Zhang et al. (US 10,039,998) is the granted patent corresponding to the Zhang PG Pub relied upon in the 103 rejections above.
Corradi et al. (US 10,793,493) is the granted patent corresponding to the Corradi PG Pub relied upon in the 103 rejections above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN "LUKE" PILCHER whose telephone number is (571)272-2691. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN LUKE PILCHER/             Examiner, Art Unit 1772